The information in this case charges that in Tulsa county, March 24, 1924, Charles Bailey did have in his possession four gallons of corn whisky with the unlawful intent to sell the same. On the trial the jury returned a verdict finding him guilty and fixing his punishment at a fine of $100 and confinement in the county jail for 60 days.
The errors assigned are that the court erred in admitting incompetent evidence on the part of the state, and erred in overruling the defendant's motion for a directed verdict, and in overruling the motion for a new trial.
The defendant is not represented by counsel in this *Page 244 
court, and no brief in support of the assignments of error has been filed.
The evidence shows that the sheriff visited the premises occupied by the defendant in the town of Turley, and there in an outhouse found and seized four gallons of corn whisky in a five-gallon water bottle.
Charles Evans, a druggist in the town of Turley, testified that he saw the defendant and another man unload a carton from a Ford truck and place it in the outhouse, and that the defendant then locked the door.
The defendant, Charles Bailey, as a witness in his own behalf, testified that the outhouse was not on his property, and he did not know anything about the whisky found by the officers therein.
We have carefully considered the assignments of error, and we are convinced that each and all of them are without merit, and we think the evidence of the defendant's guilt was ample to justify the verdict.
The judgment appealed from herein is accordingly affirmed.
BESSEY, P.J., and EDWARDS, J., concur.